Citation Nr: 1719473	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus in excess of 10 percent from March 29, 2004 to October 8, 2008.

2.  Entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus in excess of 30 percent from October 9, 2008 to May 26, 2010.

3.  Entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus in excess of 30 percent since May 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1954 to January 1956.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2007, the Veteran testified at a hearing before the undersigned held at the RO.

In September 2007, the Board remanded the Veteran's case to the RO for further evidentiary development.  In June 2009, the Board, in pertinent part, denied entitlement to increased ratings for rheumatoid arthritis of the feet.

The claimant appealed the June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a joint motion for remand vacating, in pertinent part, the June 2009 decision insomuch as it denied entitlement to an increased rating for rheumatoid arthritis of the feet.  The Court focused on the Board's failure to consider all potentially applicable diagnostic codes in evaluating the Veteran's disabilities involving the feet.  In particular, the Court referred to Diagnostic Code 5284. 

In April 2010, September 2011 and October 2014, the Board remanded the question of entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus.  In an October 2015 rating decision, the decision review officer increased the evaluation for rheumatoid arthritis of the feet, to 30 percent effective October 9, 2008.

The Veteran claim is entitlement to the highest possible rating available, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran made no such indication and the matter was still before the Board. 

The issue was again remanded by the Board in May 2016, for further development and to obtain a VA examination by a podiatrist to provide a detailed review of the Veteran's pertinent medical history.  The examination was scheduled for August 2016 and the Veteran sent to complete X-rays but, during the course of the examination, he never returned to finish.  

VA scheduled another examination for September 2016 but the Veteran cancelled this appointment.  Since the Veteran failed to complete this Board directed VA examination the claim relating to this staged rating will be denied.  The provisions of 38 CFR § 3.655 (2016) provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Upon finding that a claimant has not demonstrated good cause for failing to report for a VA exam scheduled in conjunction with a reopened claim or a claim for increase, the VA must deny the claim in accordance with § 3.655.  See Kyhn v. Shinseki, 24 Vet.App. 228 (2010).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The Board has access to all documentation submitted by the Veteran and he has not submitted anything to indicate a further worsening of his rheumatoid arthritis of the feet with pes cavus since his last examination.  In light of these facts, the repeated remands and a long complicated procedural history, the Board determines that there has been substantial compliance with its remand directives as it pertains to the issues of entitlement to increased ratings for rheumatoid arthritis of the feet with pes cavus.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 9, 2008, the Veteran's rheumatoid arthritis of the feet with pes cavus was not manifested by either active rheumatoid arthritis, or a compensable limitation of foot motion.

2  Since October 9, 2008, the Veteran's rheumatoid arthritis of the feet with pes cavus has not been manifested by active rheumatoid arthritis, or limitation of foot motion.

3.  The Veteran does have acquired claw foot with toes tending to dorsiflexion and definite tenderness under metatarsal heads. 

4.  At no point on appeal does the evidence show all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. 

5.  The Veteran was scheduled for multiple examinations in relation to his claim, but he refused to have imaging done of his feet during one exam and canceled another.  He has not shown good cause for either failure to report.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating above 10 percent prior to October 9, 2008, and in excess of 30 percent thereafter, for rheumatoid arthritis of the feet with pes cavus, are not met.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 5278, 5284 (2016)

2.  Entitlement to a rating in excess of 30 percent for rheumatoid arthritis of the feet, with pes cavus since May 26, 2010, is denied on the basis of the appellant's failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pertinent Law and Regulation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equipoise, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

Disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating must be based upon additional compensable disability.  If the veteran does not meet the criteria for a zero percent rating under a Rating Schedule diagnostic code, there is no additional disability for which a rating may be assigned.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (assignment of zero percent ratings is consistent with requirement that service connection may be granted only in cases of existing disability).  The Court has also held that VA's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. 

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Under Diagnostic Code 5002, rheumatoid (atrophic) arthritis will be rated either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  For rheumatoid arthritis as an active process, a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

For chronic residuals of rheumatoid arthritis, not the active process, such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  It is noted that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; the higher evaluation is to be assigned.

Under Diagnostic Code 5278, a 10 percent rating is assigned for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.  A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet.  38 C.F.R. § 4.71a , Diagnostic Code 5278. 

The Rating Schedule provides evaluations for "other foot injuries" that are severe (30 percent), moderately severe (20 percent), and moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  A 40 percent rating is assigned where there is an actual loss of use of the foot.

VA regulation 38 CFR § 3.655 provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Upon finding that a claimant has not demonstrated good cause for failing to report for a VA exam scheduled in conjunction with a reopened claim or a claim for increase, the VA must deny the claim in accordance with § 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2010).


Factual background 

In an October 1966 rating decision the Veteran was granted entitlement to rheumatoid arthritis of the sacro-iliac spine and feet.  In a December 2004 rating decision the appellant's disorders were reclassified as rheumatoid arthritis of the left and right hips, sacro-iliac spine, and bilateral feet.  Although his combined disability rating increased, rheumatoid arthritis of the feet was assigned a noncompensable rating.  

The Veteran was seen for various VA examinations during his appeal, to include studies of the feet in November 2004, August 2008, October 2008, November 2008, and May 2010.  At none one of these examinations was pes cavus described as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, a shortened plantar fascia, and marked tenderness under metatarsal heads. 

The November 2004 VA examination the feet demonstrated a normal range of motion.  His gait was described as normal and there were no constitutional signs of inflammatory arthritis.  Additional pain was noted with repetitive use, but ankylosis was not found.  

In an August 2005 examination degenerative changes were noted and some of the left toes where found to be held in fixed dorsiflexion.  The right foot presented degenerative joint disease in third metatarsophalangeal joint, but the toe was not in dorsiflexion. 

In June 2007, the Veteran testified that he had numb and painful feet.  He also reported having flare-ups as many as eight times a year and that his feet would not hold up to physical activity, such as mowing the lawn.  The Veteran also contended that his rheumatoid arthritis was active, but, that he had not had a flare up of rheumatic fever since leaving the military.  

During an October 2008 examination the neutral position was judged to be with the foot at 90 degrees to the ankle.  From the position the appellant showed dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  This is the normal range of motion for an ankle.  38 C.F.R. § 4.71.  No rheumatoid arthritis was found.  The appellant's gait was described as antalgic and guarded, and pain was noted with repetitive use but there was no change in range of motion.   The Veteran described his pain level as a 6-7/10 with stiffness.  Reportedly rest relieved the pain while standing and walking aggravated it.  Aspirin was taken as needed for pain which provided some relief.  The appellant reported flare-ups with continued standing in excess of 15-20 minutes and ambulation in excess of 200 yards.  His functional limitations were on standing and walking.

Objectively, a bilateral feet pes cavus deformity was noted.  There was no evidence of flat feet or hallux valgus.  There was slight soft tissue swelling over the dorsal feet, bilaterally, with tenderness in the metatarsophalangeal areas and at the junction of the mid foot and hindfoot, bilaterally.  The Veteran's gait was guarded and antalgic.  More weight bearing on the right side was noticed during his gait cycle.  There no skin changes were noted.  Active metatarsophalangeal joint motion was possible but minimal.  Flexion was not possible but extension was to 0 degrees with pain, bilaterally, and without additional limitations with repetitions.  There was no change in range of motion.  

The examiner noted that March 2005 X-rays revealed left foot changes that may represent posttraumatic or rheumatoid arthritis.  Hallux valgus and subluxation of the second, third, and fourth metatarsophalangeal joints bilateral feet.  The pertinent diagnosis was bilateral feet rheumatoid arthritis with subluxation of the second, third, and fourth metatarsophalangeal joints resulting in pes cavus deformities.  

At a VA examination on May 26, 2010, the Veteran reported pain in the dorsum, arch, heels and at the end of the toes on each foot.  He described flare-ups that occurred one to three times a month and would last for one to two days.  The examiner found no evidence of instability or weakness. There was evidence of painful motion, swelling, and abnormal weight bearing. The examiner also noted painful callosities bilaterally.  A right foot x-ray revealed degenerative joint disease of the third metatarsophalangeal joint.  The left foot revealed a hallus valgus deformity, subluxation of second, third and fourth toes in relation to the metatarsals of unknown nature.  The lateral views of the calcaneal planter spurs bilaterally.  The changes in the left foot may be post traumatic in nature, or due to rheumatoid arthritis, or previous frostbite.  The examiner characterized the Veteran's bilateral foot disability as having a mild impact on his daily activities.  There was a normal range of motion with neither evidence of pain on either the initial test or with repetitive motion.  

The May 2010 examination is the last examination of record due to the Veteran's refusal to have imaging of his feet done in August 2016 and his cancelation of the exam scheduled for September 2016. 

Analysis

Time period from March 29, 2004 to October 8, 2008 

The evidence of record contains nothing that would suggest this Veteran's rheumatoid arthritis was an active process with one or two exacerbations in a year.  Indeed, any rating under Diagnostic Code 5002 would be noncompensable since neither a limitation of motion nor ankylosis of the feet was demonstrated during this period.  The Veteran did display symptoms of pes cavus during the period in question, however, and his disability was rated at 10 percent disabling using that criteria.  As noted above, a 30 percent rating for pes cavus requires that all toes tend to dorsiflexion, that there be a limitation of dorsiflexion at ankle to right angle, that there be shortened plantar fascia, and that there be marked tenderness under metatarsal heads.  These required symptoms were not shown at any time between March 29, 2004 and October 8, 2008.  As such, there is no basis to award a higher rating under Diagnostic Code 5278.  

In June 2010, the Court directed the Board to discuss Diagnostic Code 5284 (foot injuries, other) as it related to this case, to include why a separate rating is not warranted for each foot under Diagnostic Code 5284.  As noted above that Diagnostic Code provides ratings for "other foot injuries."  38 C.F.R. § 4.71a.

When interpreting a statute or regulation, courts look at the overall structure to determine its plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific diagnostic code.  See, e.g., Smith v. Derwinski, 2013 WL 4820352 (Sept. 11, 2013) (J. Davis); Rubio v. Shinseki, 2013 WL 4431030 (Aug. 20, 2013) (J. Moorman); Dickerson v. Shinseki, 2013 WL 1457844  (Apr. 11, 2013) (J. Lance).  This means that, if service connection is in effect for one of the eight disabilities identified by diagnostic codes 5276 through 5283, and if there are no other foot disabilities diagnosed (or if any other diagnosed foot disabilities are clearly distinct from the service-connected condition), then there is no reason for the Board to discuss Diagnostic Code 5284.  That is, application of Diagnostic Code  5284 in those situations is not "reasonably raised" by the record.

Even considering Diagnostic Code 5284, the Veteran has been rated at 10 percent for the period, any increase would require his foot injury to be rated as moderately severe.  The evidence of record does not correspond with such a characterization.  Indeed, even the last VA examination during this period, and the one that lead to his increased rating effective October 9, 2008, only categorized his foot disability as mild.  

The language of Diagnostic Code 5278 specifically contemplates symptoms of a claw foot, more formally known as pes cavus, whether the condition is unilateral or bilateral.  The wording of Diagnostic Code 5284, in contrast, clearly references other foot "injuries," suggesting that it is meant to apply to separate conditions, not merely other symptoms of the same injury or condition that is already listed in another diagnostic code.  This is not a situation where the Veteran is also service-connected for a non-listed condition in addition to pes cavus, such as plantar fasciitis or a different analogous condition, such that Diagnostic Code 5284 may arguably apply to rate the non-listed condition.  Cf. Vogan v. Shinseki, 24 Vet. App. 259, 161 (2010).  Accordingly, Diagnostic Code 5278 is the most appropriate rating code in this case, and the Veteran is not entitled to a separate or higher rating on the basis of Diagnostic Code 5284.

The Veteran did testify that he had foot numbness but his September 2007 testimony seemed to focus on his hip and back pain as being the main reasons for disabling pain.  The claim before the Board is limited to the rating warranted for the appellant's feet. The foot pain and discomfort described in this testimony is consistent with that existing in doctors examinations and has been accounted for by the present rating.  Hence, entitlement to a rating for rheumatoid arthritis of the feet, with pes cavus, over 10 percent is denied. 

Period from October 9, 2008 to May 25, 2010

In October 2015, the Appeals Management Center increased the evaluation for the Veteran's foot disability to 30 percent effective October 9, 2008.  This action was based on the Veteran's testimony regarding very painful callosities (analogous to functional impairment due to pain on use), and limited standing and walking, 38 C.F.R. §§ 4.10, 4.45 (2016).

Pes cavus is again the most favorable disability rating available for this Veteran because it affords the highest potential rating of those applicable.  Here, however, an evaluation above 30 percent is not warranted for the appellant's acquired claw foot unless the evidence shows bilateral involvement with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and a marked varus deformity.  The evidence, to particularly include the October 2008 and May 2010 examinations, however, shows that the Veteran's  callosities are only present unilaterally and none of the other symptoms to include a marked contraction of both plantar fascia with dropped forefoot, every toe being a hammer toe, and a marked bilateral varus deformity are present.  Hence, there is no basis for a rating in excess of 30 percent during this term.  

Period since May 26, 2010

The last Board remand directed that the Veteran be afforded a VA examination given that the last VA examination was in May 2010.  That examination was scheduled for August 2016.  The Veteran initially checked in at the examination and was instructed to get radiographs but never returned to the clinic.  A podiatry administrative note details the incident as follows: the area was "searched on foot for [the] Veteran riding blue electric scooter, he was not found. Will reschedule."

The Veterans was rescheduled for September 28, 2016, but he subsequently canceled that appointment.  The Veteran has not presented any evidence showing good cause regarding either his initial refusal in August 2016 or subsequent cancelation.  As such, because the law provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied 38 C.F.R. § 3.655, the Board will deny this claim.  

The Veteran has been sent a supplemental statement of the case, but no response has been received showing good cause for failure to attend either appointment.  The claimant has been advised that a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655.

The United States Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination was needed to properly adjudicate the claim for an increased rating since May 26, 2010, for the Veteran's rheumatoid arthritis of the feet.  The Veteran was repeatedly scheduled for such an examination and did not appear.  Accordingly, the claim is denied with regards to this time period. 

In denying this claim the Board acknowledges that this issue dates from an appeal to the December 2004 increased rating decision.  The Board finds that the examinations for which the appellant failed to report were not examinations pertaining to an "original compensation claim."  That examination was conducted in September 1966.  Although the Veteran's disability was recharacterized in 2004, the examinations ordered since were simply providing a basis for an increased evaluation based upon findings made years after 2004.  As such, the provisions of 38 C.F.R. § 3.655 (b) concerning a "claim for increase" are binding and the claim for this time period must be denied. 


Extraschedular consideration 

The objective evidence and the subjective reports disclose no evidence that the Veteran's rheumatoid arthritis of the feet with pes cavus was more than 10 percent disabling prior to October 9, 2008, or more than 30 percent disabling thereafter.  In the absence of objective evidence of functional limitations other than pain on use and noncompensable limitation of motion, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

General Considerations

After a careful review of the available diagnostic codes and the pertinent lay and medical evidence of record, a separate or higher evaluation is not warranted under any other potentially applicable code for the Veteran's bilateral foot disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed above, Diagnostic Code 5278 is the most appropriate code, not Diagnostic Code 5284 or any other potentially applicable code, for his bilateral rheumatoid arthritis, with pes cavus.

With regard to establishing increased benefits due to a loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to rheumatoid arthritis of the feet with pes cavus are contemplated in the currently assigned 10 rating prior to October 9, 2008, and 30 percent rating thereafter.  There is no objective indication that pain, due to rheumatoid arthritis of the feet with pes cavus caused functional loss greater than that contemplated by the assigned rating.
 
As such, the preponderance of the objective evidence of record is against a rating above 10 percent prior to October 9, 2008, and in excess of 30 percent thereafter, for rheumatoid arthritis of the feet with pes cavus.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent prior to October 9, 2008, and a rating in excess of 30 percent thereafter, for rheumatoid arthritis of the feet with pes cavus, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


